Exhibit 10.1

 

AMICUS THERAPEUTICS, INC. CASH

 

DEFERRAL PLAN

 

--------------------------------------------------------------------------------


 

AMICUS THERAPEUTICS, INC. CASH

 

DEFERRAL PLAN

 

Section 1.              Purpose:

 

By execution of the Adoption Agreement, the Employer has adopted the Plan set
forth herein and in the Adoption Agreement, to provide a means by which certain
Employees and Non-Employee Directors may elect to defer receipt of current
Compensation from the Employer pursuant this Plan and the Adoption Agreement.
The Plan is intended to be a nonqualified deferred compensation plan that
complies with the provisions of Section 409A of the Internal Revenue Code (the
“Code”). The deferral provisions of the Plan relating to the deferral of cash
Compensation are unfunded and maintained primarily for the purpose of providing
a select group of management or highly compensated employees the opportunity to
defer the receipt of compensation otherwise payable to such eligible employees
in accordance with the terms of the Plan. Notwithstanding any other provision of
this Plan, this Plan shall be interpreted, operated and administered in a manner
consistent with these intentions.

 

Section 2.              Definitions:

 

As used in the Plan, including this Section 2, references to one gender shall
include the other, unless otherwise indicated by the context:

 

2.1          “Active Participant” means, with respect to any day or date, a
Participant who is in Service on such day or date; provided, that a Participant
shall cease to be an Active Participant (i) immediately upon a determination by
the Committee that the Participant has incurred a Separation of Service, or
(ii) at the end of the Plan Year that the Committee determines the Participant
no longer meets the eligibility requirements of the Plan.

 

2.2          “Adoption Agreement” means the written agreement pursuant to which
the Employer adopts the Plan. The Adoption Agreement is a part of the Plan as
applied to the Employer.

 

2.3          “Beneficiary” means the person, persons, entity or entities
designated or determined pursuant to the provisions of Section 13 of the Plan.

 

2.4          “Board” means the Board of Directors of the Company.

 

2.5          “Change in Control” means “Change of Control” as such term is
defined in the Amended and Restated Amicus Therapeutics, Inc. 2007 Equity
Incentive Plan, provided that no such event would be a Change in Control
hereunder, unless such event would also be an event described in
Section 409A(a)(2)(A)(v) of the Code (or any successor provision thereto) and
the regulations thereunder.

 

2.6          “Committee” means the persons or entity designated in the Adoption
Agreement to administer the Plan.  If the Committee designated in the Adoption
Agreement is unable to serve, the Employer shall satisfy the duties of the
Committee provided for in Section 9.

 

2.7          “Company” means Amicus Therapeutics, Inc.

 

2.8          “Compensation” shall have the meaning designated in the Adoption
Agreement as such.

 

2.9          “Crediting Date” means the date designated in the Adoption
Agreement for crediting the amount of any Participant Deferral Credits to the
Deferred Compensation Account of a Participant.

 

2.10        “Deferred Compensation Account” means the account maintained with
respect to each Participant under the Plan. The Deferred Compensation Account
shall be credited with Participant Deferral Credits, credited or debited for
deemed investment gains or losses, and adjusted for payments in accordance with
the rules and elections in effect under Section 8.

 

2.11        “Disabled” means Disabled within the meaning of Section 409A of the
Code and the regulations thereunder.  Generally, this means that the Participant
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering Employees.

 

2.12        “Distribution Date” means the date elected by the Participant to
receive a distribution for all or a portion of the Participant’s Deferred
Compensation Account as allowed by the Employer in the Adoption Agreement.  The
elected Distribution Date shall be no later than the number of years allowed by
the Employer in the Adoption Agreement. Additionally, the Distribution Date may
be any Qualifying Distribution Event

 

2.13        “Effective Date” shall be the date designated in the Adoption
Agreement.

 

2.14        “Election” means, as applicable, an Initial Election or a Subsequent
Election.

 

1

--------------------------------------------------------------------------------


 

2.15        “Employee” means an individual in the Service of the Employer if the
relationship between the individual and the Employer is the legal relationship
of employer and employee.

 

2.16        “Employer” means the Company, as identified in the Adoption
Agreement, and any Participating Employer which adopts this Plan. An Employer
may be a corporation, a limited liability company, a partnership or sole
proprietorship.

 

2.17        “Hardship” means an “unforeseeable emergency,” as defined in
Section 409A of the Code.  The Committee shall determine whether the
circumstances of the Participant constitute an unforeseeable emergency and thus
a Hardship within the meaning of this definition.  Following a uniform
procedure, the Committee’s determination shall consider any facts or conditions
deemed necessary or advisable by the Committee, and the Participant shall be
required to submit any evidence of the Participant’s circumstances that the
Committee requires.  The determination as to whether the Participant’s
circumstances are a case of Hardship shall be based on the facts of each case;
provided however, that all determinations as to Hardship shall be uniformly and
consistently made according to the provisions of this Section for all
Participants in similar circumstances.

 

2.18       “Initial Election” means a written election on a form provided by the
Committee, pursuant to which a Participant:  (i) elects, within the time or
times specified in Section 4, to defer the Distribution Date of Deferred
Compensation, and (ii) designates the Distribution Date of the Deferred
Compensation.

 

2.19        “Non-Employee Director” means a member of the Board who is not a
current Employee.

 

2.20        “Participant” means with respect to any Plan Year an Employee or
Non-Employee Director who has been designated by the Committee as a Participant
and who has entered the Plan or who has a Deferred Compensation Account under
the Plan; provided that if the Participant is an Employee, the individual must
be a highly compensated or management employee of the Employer within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

 

2.21        “Participant Deferral Credits” means the amounts credited to the
Participant’s Deferred Compensation Account by the Employer pursuant to the
provisions of Section 4.1.

 

2.22        “Participating Employer” means any trade or business (whether or not
incorporated) which adopts this Plan with the consent of the Company identified
in the Adoption Agreement.

 

2.23        “Plan” means the Amicus Therapeutics, Inc. Cash Deferral Plan, as
herein set out and as set out in the Adoption Agreement, or as duly amended.

 

2.24        “Plan-Approved Domestic Relations Order” shall mean a judgment,
decree, or order (including the approval of a settlement agreement) which is:

 

2.24.1     Issued pursuant to a State’s domestic relations law;

 

2.24.2     Relates to the provision of child support, alimony payments or
marital property rights to a Spouse, former Spouse, child or other dependent of
the Participant;

 

2.24.3     Creates or recognizes the right of a Spouse, former Spouse, child or
other dependent of the Participant to receive all or a portion of the
Participant’s benefits under the Plan;

 

2.24.4     Requires payment to such person of his or her interest in the
Participant’s benefits at a specified date in a lump sum payment; and

 

2.24.5     Meets such other requirements established by the Committee.

 

2.25        “Plan Year” means the twelve-month period ending on the last day of
the month designated in the Adoption Agreement; provided that the initial Plan
Year may have fewer than twelve months.

 

2.26        “Qualifying Distribution Event” means (i) a Participant’s Separation
from Service, (ii) the death of a Participant, (iii) the date a Participant
becomes Disabled, (iv) the applicable Distribution Date, (v) a Change in Control
Event, or (vi) a Hardship, each to the extent provided in Section 6.2.

 

2

--------------------------------------------------------------------------------


 

2.27        “Separation from Service” or “Separates from Service” means a
“separation from service” within the meaning of Section 409A of the Code.

 

2.28        “Service” means employment by or service with the Employer. For
purposes of the Plan, the service relationship is treated as continuing intact
while the Participant is on military leave, sick leave, or other bona fide leave
of absence if the period of such leave does not exceed six months, or if longer,
so long as the Participant’s right to reemployment is provided either by statute
or contract.

 

2.29        “Specified Employee” means an employee who meets the requirements
for key employee treatment under Section 416(i)(l)(A)(i), (ii) or (iii) of the
Code (applied in accordance with the regulations thereunder and without regard
to Section 416(i)(5) of the Code) at any time during the twelve month period
ending on December 31 of each year (the “identification date”).  If the person
is a key employee as of any identification date, the person is treated as a
Specified Employee for the twelve-month period beginning on the first day of the
fourth month following the identification date.  Unless binding corporate action
is taken to establish different rules for determining Specified Employees for
all plans of the Company and its controlled group members that are subject to
Section 409A of the Code, the foregoing rules and the other default rules under
the regulations of Section 409A of the Code shall apply.

 

2.30        “Spouse” or ‘‘Surviving Spouse” means, except as otherwise provided
in the Plan, a person who is the legally married spouse or surviving spouse of a
Participant.

 

2.31        “Subsequent Election” means a written election on a form provided by
the Committee, filed with the Committee in accordance with Section 4, pursuant
to which a Participant:  (i) elects, within the time or times specified in
Section 4, to further defer the Distribution Date of amounts in the Deferred
Compensation Account; and (ii) designates the Distribution Date of such amounts.

 

Section 3.              Participation:

 

The Committee in its discretion shall designate each Employee and Non-Employee
Director who is eligible to participate in the Plan. A Participant whose Service
with the Employer ends and who later returns to Service will not be an Active
Participant under the Plan except upon satisfaction of such terms and conditions
as the Committee shall establish upon the Participant’s return to Service,
whether or not the Participant shall have a balance remaining in the Deferred
Compensation Account under the Plan on the date of the return to Service.

 

Section 4.              Credits to Deferred Compensation Account:

 

4.1          Participant Deferral Credits. A Participant may elect to defer the
receipt of Compensation that would otherwise be payable to the Participant, as
provided by the Committee, consistent with this Section 4. To the extent
provided in the Adoption Agreement, each Active Participant may elect, by
submitting an Election to the Employer, to defer the receipt of Compensation
(including electing specifically whether such deferral would be made from base
salary or bonus) from the Employer by a dollar amount or percentage specified in
the Election at such other time and in such form as determined by the Committee,
but in no event later than the date on which the Election is required to become
irrevocable as set forth in this Section 4.1 or otherwise required by
Section 409A of the Code and applicable guidance, and the latest Election on
file as of that time shall control. The amount of Compensation the Participant
elects to defer, the Participant Deferral Credit, shall be credited by the
Employer to the Deferred Compensation Account maintained for the Participant
pursuant to Section 8. The following special provisions shall apply with respect
to the Participant Deferral Credits of a Participant:

 

4.1.1       The Employer shall credit to the Participant’s Deferred Compensation
Account on each Crediting Date an amount equal to the total Participant Deferral
Credit for the period ending on such Crediting Date.

 

4.1.2       An Election pursuant to this Section 4.1 shall be made by the
Participant by executing and delivering an Election to the Committee. Except as
otherwise provided in this Section 4.1, the Election shall become irrevocable
for the following Plan Year with respect to such Participant as of
December 31st following the date such Election is received by the Committee. A
Participant’s Election may be changed at any time prior to the last permissible
date for making the Election as permitted in this Section 4.1, and shall
thereafter be irrevocable. The Election of a Participant shall continue in
effect for subsequent years until revoked or amended by the Participant as
permitted in this Section 4.1.

 

4.1.3       A Participant may execute and deliver an Initial Election to the
Committee within 30 days after the date the Participant first becomes newly
eligible to participate in the Plan and shall be effective, subject to this
Section, with respect to Compensation earned after such 30 day period and the
Election shall become irrevocable on such 30th day. Whether a Participant is
treated as newly eligible for participation under this Section shall be
determined in accordance with Section 409A of the Code and the regulations
thereunder, including (i) rules that treat all elective deferral account balance
plans as one plan, and (ii) rules that treat a previously eligible Participant
as newly eligible if his benefits has been previously distributed or if he has
been ineligible for 24 months. For Compensation that is earned based upon a
specified performance period (for example, an annual bonus), where a deferral
Election is made under this Section, the Election will only apply to the portion
of the Compensation equal to the total amount of the Compensation for the
service period multiplied by the ratio of the number of days remaining in the
performance period after the Election becomes irrevocable over the total number
of days in the performance period.

 

3

--------------------------------------------------------------------------------


 

4.1.4       A Participant may revoke or amend an Election (either to terminate,
increase or decrease the portion of his future Compensation which is subject to
deferral within the percentage limits set forth in Section 4.1 of the Adoption
Agreement) by delivering a written modification of the Election to the Committee
prior to the time determined by the Committee but in no event later than the
date on which the Election is required to become irrevocable as set forth in
this Section 4.1 or otherwise required by Section 409A of the Code and
applicable guidance. The modification shall become irrevocable as of
December 31st following the date such Election is received by the Committee.

 

4.1.5       Compensation payable after the last day of the Participant’s taxable
year solely for services provided during the final payroll period containing the
last day of the Participant’s taxable year (i.e., December 31) is treated for
purposes of this Section 4.1 as Compensation for services performed in the
subsequent taxable year.

 

4.1.8       The Committee may from time to time establish policies or
rules consistent with the requirements of Section 409A of the Code to govern the
manner in which Participant Deferral Credits may be made.

 

4.1.9       If a Participant becomes Disabled all currently effective deferral
elections for such Participant shall be cancelled. At the time the participant
is no longer Disabled, Subsequent Elections to defer future compensation will be
permitted under this Section 4.

 

4.1.10     If a Participant applies for and receives a distribution on account
of a Hardship, all currently effective Elections for such Participant shall be
cancelled. Subsequent Elections to defer future compensation under this
Section 4 will not be effective until the later of the beginning of the next
calendar year after or six months after the date of the Hardship distribution.

 

4.2          Subsequent Election.  Each Participant who has previously made an
Initial Election, or who, pursuant to this Section 4.2 has made a Subsequent
Election in either case to defer the Distribution Date of Compensation, may
elect to defer (or re-defer) the Distribution Date for a minimum of five years
from the previously-elected distribution date, by filing a Subsequent Election
with the Committee on or before the close of business at least one year before
the date on which the Distribution Date would otherwise occur (any such
Subsequent Election, in accordance with the rules under Section 409A of the Code
will not be effective until the one year anniversary of the date the Subsequent
Election is made).

 

A payment is each separately identified amount to which the Participant is
entitled under the Plan; provided, that entitlement to a series of installment
payments is treated as the entitlement to a single payment.

 

4.4          Deferred Compensation Account. All Participant Deferral Credits
shall be credited to the Deferred Compensation Account of the Participant as
provided in Section 8.

 

Section 5.              Vesting:

 

A Participant shall be fully vested in the portion of his Deferred Compensation
Account attributable to Participant Deferral Credits, and all income, gains and
losses attributable thereto.

 

Section 6.              Qualifying Distribution Events:

 

6.1          Payment of the vested amounts in a Deferred Compensation Account
(and related earnings) shall be paid to the Participant (or in the event of the
Participant’s death, to the Beneficiary) by the Employer, in accordance with
Section 7, on the first to occur of:  (i) a Participant’s Separation from
Service, (ii) the Distribution Date, (iii) a Participant’s Disability, (iv) a
Participant’s death, or (v) a Change in Control.  Any payments to which such
Specified Employee would be entitled during the first six months following the
date of Separation from Service shall be accumulated and paid on the first day
of the seventh month following the date of Separation from Service, and shall be
adjusted for deemed investment gain and loss incurred during the six month
period.



6.2          Notwithstanding the terms of an Initial Election or Subsequent
Election, if, at the Participant’s written request, the Committee determines
that the Participant has incurred a Hardship, the Committee may, in its
discretion, authorize the immediate distribution of all or any portion of the
Participant’s Deferred Compensation Account.  The Committee may from time to
time adopt additional policies or rules consistent with the requirements of
Section 409A of the Code to govern the manner in which such distributions may be
made so that the Plan may be conveniently administered.

 

Section 7.              Distribution Rules:

 

7.1          Payments.  The Employer shall designate in the Adoption Agreement
the payment options which may be elected by the Participant (lump sum, annual
installments, or a combination of both).  Different payment options may be
available for each Qualifying Distribution Event, and different payment options
may be available for different types of Separations from Service, all as
designated in the Adoption Agreement. The Participant shall elect in the
Election the method under which the vested balance in the Deferred Compensation
Account will be distributed from among the designated payment options. The
Participant may at such time elect a different method of payment for each
Qualifying Distribution Event as specified in the Adoption Agreement. If the
Participant is permitted by the Employer in the Adoption Agreement to elect
different payment options and does not make a valid Election, the vested balance
in the Deferred Compensation Account will be distributed as a lump sum.

 

4

--------------------------------------------------------------------------------


 

7.2          Timing of Payments.  Payment shall be made in the manner elected by
the Participant and shall commence as soon as practicable after (but no later
than 60 days after) the distribution date elected for the Qualifying
Distribution Event. A payment may be further delayed to the extent permitted in
accordance with regulations and guidance under Section 409A of the Code. 
Notwithstanding any provision of the Plan to the contrary, including without
limitation Section 7.3, upon any Qualifying Distribution Event other than a
Distribution Date, all remaining amounts in the Participant’s Deferred
Compensation Account(s) shall be paid as soon as practical following such event
in lump sum.

 

7.3          Installment Payments. If the Participant elects to receive
installment payments upon a Distribution Date, the payment of each installment
shall be made on the anniversary of the date of the first installment payment,
and the amount of the installment shall be adjusted on such anniversary for
credits or debits to the Participant’s account pursuant to Section 8 of the
Plan. Such adjustment shall be made by dividing the balance in the Deferred
Compensation Account on such date by the number of installments remaining to be
paid hereunder; provided that the last installment due under the Plan shall be
the entire amount credited to the Participant’s account on the date of payment.

 

7.4          Acceleration Prohibited. The acceleration of the time or schedule
of any payment due under the Plan is prohibited except as expressly provided in
regulations and administrative guidance promulgated under Section 409A of the
Code (such as accelerations for domestic relations orders and employment taxes).
It is not an acceleration of the time or schedule of payment if the Employer
waives or accelerates the vesting requirements applicable to a benefit under the
Plan.

 

Section 8.             Accounts; Deemed Investment; Adjustments to Account:

 

8.1          Accounts. The Committee shall establish a book reserve account,
entitled the “Deferred Compensation Account,” on behalf of each Participant. The
amount credited to the Deferred Compensation Account shall be adjusted pursuant
to the provisions of Section 8.3.

 

8.2          Deemed Investments. The Deferred Compensation Account of a
Participant shall be credited with an investment return determined as if the
account were invested in one or more investment funds made available by the
Committee in accordance with Section 8. The Participant shall elect the
investment funds in which his Deferred Compensation Account shall be deemed to
be invested. Such investment selection shall be made in the manner prescribed by
the Committee and shall take effect upon the entry of the Participant into the
Plan. The investment selection of the Participant shall remain in effect until a
new selection is made by the Participant. In the event the Participant fails for
any reason to make an effective selection of the investment return to be
credited to his account, the investment return shall be determined by the
Committee.

 

8.3          Adjustments to Deferred Compensation Account. With respect to each
Participant who has a Deferred Compensation Account under the Plan, the amount
credited to such account shall be adjusted by the following debits and credits,
at the times and in the order stated:

 

8.3.1       The Deferred Compensation Account shall be debited each business day
with the total amount of any payments made from such account since the last
preceding business day to him or for his benefit. Unless otherwise specified by
the Employer or in an election made by the Participant, if so permitted by the
Committee, each deemed investment fund will be debited pro-rata based on the
value of the investment funds as of the end of the preceding business day.

 

8.3.2       The Deferred Compensation Account shall be credited on each
Crediting Date with the total amount of any Participant Deferral Credits to such
account since the last preceding Crediting Date.

 

8.3.3       The Deferred Compensation Account shall be credited or debited on
each day securities are traded on a national stock exchange with the amount of
deemed investment gain or loss resulting from the performance of the deemed
investment funds elected by the Participant in accordance with Section 8.2. The
amount of such deemed investment gain or loss shall be determined by the
Committee and such determination shall be final and conclusive upon all
concerned.

 

8.3.4       Unless otherwise provided by the Committee, no more than two
(2) deemed investment elections shall be permitted to be made by any Participant
annually in accordance with such procedures as determined by the Committee in
its sole discretion.

 

5

--------------------------------------------------------------------------------


 

Section 9.              Administration by Committee:

 

9.1          Membership of Committee. If the Committee consists of individuals
appointed by the Board, they will serve at the pleasure of the Board. Any member
of the Committee may resign, and his successor, if any, shall be appointed by
the Board.

 

9.2          General Administration.  The Committee shall be responsible for the
operation and administration of the Plan and for carrying out its provisions. 
The Committee shall have the full authority and discretion to make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions,
including interpretations of this Plan, as may arise in connection with this
Plan.  Any such action taken by the Committee shall be final and conclusive on
any party.  To the extent the Committee has been granted discretionary authority
under the Plan, the Committee’s prior exercise of such authority shall not
obligate it to exercise its authority in a like fashion thereafter.  The
Committee shall be entitled to rely conclusively upon all tables, valuations,
certificates, opinions and reports furnished by any actuary, accountant,
controller, counsel or other person employed or engaged by the Employer with
respect to the Plan.  The Committee may, from time to time, employ agents and
delegate to such agents, including employees of the Employer, such
administrative or other duties as it sees fit.

 

9.3          Indemnification.  To the extent not covered by insurance, the
Employer shall indemnify the Committee, each employee, officer, director, and
agent of the Employer, and all persons formerly serving in such capacities,
against any and all liabilities or expenses, including all legal fees relating
thereto, arising in connection with the exercise of their duties and
responsibilities with respect to the Plan, provided however that the Employer
shall not indemnify any person for liabilities or expenses due to that person’s
own gross negligence or willful misconduct.

 

Section 10.            Contractual Liability:

 

10.1        Contractual Liability. Unless otherwise elected in the Adoption
Agreement, the Company shall be obligated to make all payments hereunder. This
obligation shall constitute a contractual liability of the Company to the
Participants, and such payments shall be made from the general funds of the
Company.  The Company shall not be required to establish or maintain any special
or separate fund, or otherwise to segregate assets to assure that such payments
shall be made, and the Participants shall not have any interest in any
particular assets of the Company by reason of its obligations hereunder. To the
extent that any person acquires a right to receive payment from the Company,
such right shall be no greater than the right of an unsecured creditor of the
Company, and shall not have a secured or preferred position with respect to such
obligation.  Nothing contained in the Plan shall be deemed to create an escrow,
trust, custodial account or fiduciary relationship of any kind.

 

10.2        Trust. The Employer may, but need not, establish a trust to assist
it in meeting its obligations under the Plan. Any such trust shall conform to
the requirements of a grantor trust under Revenue Procedures 92-64 and 92-65 and
at all times during the continuance of the trust the principal and income of the
trust shall be subject to claims of general creditors of the Employer under
federal and state law. The establishment of such a trust would not be intended
to cause Participants to realize current income on amounts contributed thereto,
and the trust would be so interpreted and administered.

 

Section 11.            Allocation of Responsibilities:

 

The persons responsible for the Plan and the duties and responsibilities
allocated to each are as follows:

 

11.1        Board.

 

(i)            To amend the Plan;

 

(ii)           To appoint and remove members of the Committee; and

 

(iii)          To terminate the Plan as permitted in Section 14.

 

11.2        Committee.

 

(i)            To designate Participants;

 

(ii)           To interpret the provisions of the Plan and to determine the
rights of the Participants under the Plan;

 

(iii)          To administer the Plan in accordance with its terms, except to
the extent powers to administer the Plan are specifically delegated to another
person or persons as provided in the Plan;

 

(iv)          To account for the amount credited to the Deferred Compensation
Account of a Participant;

 

6

--------------------------------------------------------------------------------


 

(v)           To direct the Employer in the payment of benefits;

 

(vi)          To file such reports as may be required with the United States
Department of Labor, the Internal Revenue Service and any other government
agency to which reports may be required to be submitted from time to time; and

 

(vii)         To administer dispute resolution to the extent provided in
Section 16.

 

Section 12.            Benefits Not Assignable; Facility of Payments:

 

12.1        Benefits Not Assignable. No portion of any benefit credited or paid
under the Plan with respect to any Participant shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt so to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge the same shall be void, nor shall any portion of such
benefit be in any manner payable to any assignee, receiver or any one trustee,
or be liable for his debts, contracts, liabilities, engagements or torts.

 

12.2        Plan-Approved Domestic Relations Orders. The Committee shall
establish procedures for determining whether an order directed to the Plan is a
Plan-Approved Domestic Relations Order.  If the Committee determines that an
order is a Plan-Approved Domestic Relations Order, the Committee shall cause the
payment of amounts pursuant to or segregate a separate account as provided by
(and to prevent any payment or act which might be inconsistent with) the
Plan-Approved Domestic Relations Order.

 

12.3        Payments to Minors and Others. If any individual entitled to receive
a payment under the Plan shall be physically, mentally or legally incapable of
receiving or acknowledging receipt of such payment, the Committee, upon the
receipt of satisfactory evidence of his incapacity and satisfactory evidence
that another person or institution is maintaining him and that no guardian or
committee has been appointed for him, may cause any payment otherwise payable to
him to be made to such person or institution so maintaining him. Payment to such
person or institution shall be in full satisfaction of all claims by or through
the Participant to the extent of the amount thereof.

 

Section 13.            Beneficiary:

 

The Participant’s beneficiary shall be the person, persons, entity or entities
designated by the Participant on the beneficiary designation form provided by
and filed with the Committee or its designee. If the Participant does not
designate a beneficiary, the beneficiary shall be his Surviving Spouse. If the
Participant does not designate a beneficiary and has no Surviving Spouse, the
beneficiary shall be the Participant’s estate. The designation of a beneficiary
may be changed or revoked only by filing a new beneficiary designation form with
the Committee or its designee. If a beneficiary (the “primary beneficiary”) is
receiving or is entitled to receive payments under the Plan and dies before
receiving all of the payments due him, the balance to which he is entitled shall
be paid to the contingent beneficiary, if any, named in the Participant’s
current beneficiary designation form. If there is no contingent beneficiary, the
balance shall be paid to the estate of the primary beneficiary. Any beneficiary
may disclaim all or any part of any benefit to which such beneficiary shall be
entitled hereunder by filing a written disclaimer with the Committee before
payment of such benefit is to be made. Such a disclaimer shall be made in a form
satisfactory to the Committee and shall be irrevocable when filed. Any benefit
disclaimed shall be payable from the Plan in the same manner as if the
beneficiary who filed the disclaimer had predeceased the Participant.

 

Section 14.            Amendment and Termination of Plan:

 

14.1        Amendment and Termination. The Company may amend any provision of
the Plan or terminate the Plan at any time; provided, that in no event shall
such amendment or termination reduce the balance in any Participant’s Deferred
Compensation Account as of the date of such amendment or termination, nor shall
any such amendment affect the terms of the Plan relating to the payment of such
Deferred Compensation Account. Notwithstanding the foregoing, the following
special provisions shall apply:

 

Except as otherwise provided in Sections 14.2, the Company in its discretion may
terminate the Plan and distribute benefits to Participants subject to the
following requirements and any others specified under Section 409A of the Code:

 

14.1.1     All arrangements sponsored by the Employer that would be aggregated
with the Plan under Section 1.409A-l(c) of the Treasury Regulations are
terminated.

 

14.1.2     No payments other than payments that would be payable under the terms
of the Plan if the termination had not occurred are made within 12 months of the
termination date.

 

14.1.3 All benefits under the Plan are paid within 24 months of the termination
date.

 

7

--------------------------------------------------------------------------------


 

14.1.4 The Employer does not adopt a new arrangement that would be aggregated
with the Plan under Section 1.409A-1(c) of the Treasury Regulations providing
for the deferral of compensation at any time within 3 years following the date
of termination of the Plan.

 

14.1.5 The termination does not occur proximate to a downturn in the financial
health of the Employer.

 

Section 15.            Communication to Participants:

 

The Employer shall make a copy of the Plan available for inspection by
Participants and their beneficiaries during reasonable hours at the principal
office of the Employer.

 

Section 16.            Dispute Resolution:

 

In the event that there is any dispute between the Employer and a Participant
regarding the Plan or any of its terms, the Employer and the Participant shall
try in good faith to first resolve all such disputes as set forth below.

 

Confidential Discussions.  The Employer and the Participant agree that all
discussions and communications during the dispute resolution process will be,
and will remain, confidential to the fullest extent allowed by applicable law. 
The Employer and the Participant agree to treat all such discussions and
communications as compromise and settlement negotiations for the purposes of any
rules of evidence.

 

Negotiation.  If the Employer and the Participant cannot resolve a dispute in
the ordinary course of business, the party claiming a grievance against the
other shall give the other notice of that grievance in writing, stating the
nature of the grievance and the relevant facts, including documentation, and
referring to this section.  The other party will then have 15 days to make a
complete, written response in a notice to the other.  The Committee and the
Participant will meet to discuss the dispute.  If practicable and mutually
desirable, they will meet in person.  If the dispute remains unresolved for any
reason after 60 calendar days following the mailing of the response, the
Employer and the Participant will then proceed to mediation.

 

Mediation.  The Employer and the Participant will, as soon as commercially
reasonable after the 60 day period referred to under negotiation, above,
initiate the mediation process and endeavor in good faith to settle their
dispute by mediation.  Unless the Employer and the Participant agree to the
contrary, the mediation will conform to the then current Mediation Rules for
Commercial Financial Disputes of the American Arbitration Association or such
similar organization as they may agree.  If they cannot agree on a neutral
mediator, one will be appointed by the American Arbitration Association in
accordance with its mediation rules.  Mediation will occur within 60 days of the
initiation of the mediation process.  The Employer and the Participant will
share equally in the fees and expenses of the mediator and the cost of the
facilities used for the mediation, but will otherwise bear their respective
costs incurred in connection with the mediation.  The mediation shall be
non-binding.  If the dispute remains unresolved for any reason after the
completion of the mediation process, the dispute will then proceed to
arbitration.

 

Arbitration.  If a dispute is to be resolved by arbitration, the arbitration
proceeding will take place in Cranbury, NJ, unless the Employer and the
Participant agree to the contrary.  The arbitration will be governed by the
Federal Arbitration Act.

 

Section 17.            Miscellaneous Provisions:

 

17.1        Notices. Each Participant who is not in Service and each Beneficiary
shall be responsible for furnishing the Committee or its designee with his
current address for the mailing of notices and benefit payments. Any notice
required or permitted to be given to such Participant or Beneficiary shall be
deemed given if directed to such address and mailed by regular United States
mail, first class, postage prepaid.  This provision shall not be construed as
requiring the mailing of any notice or notification otherwise permitted to be
given by posting or by other publication.

 

17.2        Lost Distributees. A benefit shall be deemed forfeited if the
Committee is unable to locate the Participant or Beneficiary to whom payment is
due on or before the fifth anniversary of the date payment is to be made or
commence.

 

17.3        Reliance on Data. The Employer and the Committee shall have the
right to rely on any data provided by the Participant or by any Beneficiary.
Representations of such data shall be binding upon any party seeking to claim a
benefit through a Participant, and the Employer and the Committee shall have no
obligation to inquire into the accuracy of any representation made at any time
by a Participant or Beneficiary.

 

8

--------------------------------------------------------------------------------


 

17.4        Headings. The headings and subheadings of the Plan have been
inserted for convenience of reference and are to be ignored in any construction
of the provisions hereof.

 

17.5        Continuation of Employment. The establishment of the Plan shall not
be construed as conferring any legal or other rights upon any Employee or any
persons for continuation of employment, nor shall it interfere with the right of
the Employer to discharge any Employee or to deal with him without regard to the
effect thereof under the Plan.

 

17.6        Merger or Consolidation; Assumption of Plan. No Employer shall
consolidate or merge into or with another corporation or entity, or transfer all
or substantially all of its assets to another corporation, partnership, trust or
other entity (a “Successor Entity”) unless such Successor Entity shall assume
the rights, obligations and liabilities of the Employer under the Plan and upon
such assumption, the Successor Entity shall become obligated to perform the
terms and conditions of the Plan. Nothing herein shall prohibit the assumption
of the obligations and liabilities of the Employer under the Plan by any
Successor Entity.

 

17.7        Construction. The Employer shall designate in the Adoption Agreement
the state according to whose laws the provisions of the Plan shall be construed
and enforced, except to the extent that such laws are superseded by ERISA and
the applicable requirements of the Code.

 

17.8        Taxes. The Employer or other payor may withhold a benefit payment
under the Plan or a Participant’s wages, or the Employer may reduce a
Participant’s Restricted Stock Unit Account balance, in order to meet any
federal, state, or local or employment tax withholding obligations with respect
to Plan benefits, as permitted under Section 409A of the Code. The Employer or
other payor shall report Plan payments and other Plan-related information to the
appropriate governmental agencies as required under applicable laws.

 

9

--------------------------------------------------------------------------------


 

THE AMICUS THERAPEUTICS, INC. CASH

DEFERRAL PLAN

 

ADOPTION AGREEMENT

 

THIS AGREEMENT is the adoption by AMICUS THERAPEUTICS, INC. (the “Company”) of
the Amicus Therapeutics, Inc. Cash Deferral Plan (“Plan”).

 

WITNESSETH:

 

WHEREAS, the Company desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan maintained primarily for the purpose of providing a
means by which certain employees and non-employee directors may elect to defer
receipt of current compensation otherwise payable to such persons in accordance
with the terms of the Plan, and therefore is intended to be exempt from the
Employee Retirement Income Security Act of 1974 (“ERISA”); and

 

WHEREAS, the provisions of the Plan are intended to comply with the requirements
of Section 409A of the Internal Revenue Code and the regulations thereunder; and

 

WHEREAS, the Company has been advised by Principal Life Insurance Company to
obtain legal and tax advice from its professional advisors before adopting the
Plan,

 

NOW, THEREFORE, the Company hereby adopts the Plan in accordance with the terms
and conditions set forth in this Adoption Agreement:

 

WITNESSETH

 

Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth.  The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan.  By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.

 

ARTICLE I

 

The Employer hereby makes the following designations or elections for the
purpose of the Plan:

 

2.6.              Committee:  The duties of the Committee set forth in the Plan
shall be satisfied by:

 

o

(a)

Company

 

 

 

o

(b)

The administrative committee appointed by the Board to serve at the pleasure of
the Board.

 

 

 

o

(c)

Board.

 

 

 

x

(d)

Other (specify): The Company’s Compensation Committee.

 

2.8                 Compensation:  The “Compensation” of a Participant shall
mean all of a Participant’s:

 

x

(a)

Base salary.

 

 

 

x

(b)

Bonus.

 

 

 

o

(c)

Performance-Based Compensation earned in a period of 12 months or more.

 

 

 

o

(d)

Commissions.

 

 

 

x

(e)

Compensation received as an Independent Contractor reportable on Form 1099.

 

 

 

o

(f)

Other

 

2.9                 Crediting Date:  The Deferred Compensation Account of a
Participant shall be credited as follows:

 

Participant Deferral Credits at the time designated below:

 

o

(a)

The last business day of each Plan Year.

 

10

--------------------------------------------------------------------------------


 

o

(b)

The last business day of each calendar quarter during the Plan Year.

 

 

 

x

(c)

The last business day of each month during the Plan Year.

 

 

 

o

(d)

The last business day of each payroll period during the Plan Year.

 

 

 

o

(e)

Each pay day as reported by the Employer.

 

 

 

o

(f)

On any business day as specified by the Employer.

 

2.13          Effective Date:

 

x

(a)

This is a newly-established Plan, and the Effective Date of the Plan is July 1,
2014.

 

2.23     Participating Employer(s): As of the Effective Date, the following
Participating Employer(s) are parties to the Plan:

 

Name of Employer

 

Address

 

Telephone No.

 

EIN

 

 

 

 

 

 

 

Amicus Therapeutics, Inc.

 

1 Cedar Brook Drive
Cranbury, NJ 08512

 

609-662-2000

 

71-0869350

 

2.24          Plan:  The name of the Plan is

 

Amicus Therapeutics, Inc. Cash Deferral Plan

 

2.26          Plan Year:  The Plan Year shall end each year on the last day of
the month of December.

 

4.1                 Participant Deferral Credits:  Subject to the limitations in
Section 4.1 of the Plan, a Participant may elect to have his Compensation (as
selected in Section 2.8 of this Adoption Agreement) deferred within the annual
limits below by the following percentage or amount as designated in writing to
the Committee:

 

x

(a)

    Base salary:

 

minimum deferral:                                                           %

 

maximum deferral:                                      $                 or  80%

 

 

 

x

(b)

    Bonus:

 

minimum deferral:                                                           %

 

maximum deferral:                                      $                 or  80%

 

 

 

o

(c)

    Performance-Based Compensation:

 

minimum deferral:                                                           %

 

maximum deferral:                                     
$                 or       %

 

 

 

o

(d)

    Commissions:

 

minimum deferral:                                                           %

 

maximum deferral:                                     
$                 or       %

 

 

 

x

(e)

    Form 1099 Compensation:

 

minimum deferral:                                                           %

 

maximum deferral:                                      $                 or
 100%

 

 

 

o

(f)

    Other:

 

minimum deferral:                                                           %

 

maximum deferral:                                     
$                 or       %

 

11

--------------------------------------------------------------------------------


 

o

(g)

    Participant deferrals not allowed.

 

minimum deferral:                                                           %

 

maximum deferral:                                     
$                 or       %

 

6.1                 Disability of a Participant:

 

x

(a)

A Participant’s becoming Disabled shall be a Qualifying Distribution Event and
the Deferred Compensation Account shall be paid by the Employer as provided in
Section 7.1.

 

 

 

o

(b)

A Participant becoming Disabled shall not be a Qualifying Distribution Event.

 

Death of a Participant: If the Participant dies while in Service, the Employer
shall pay a benefit to the Beneficiary in an amount equal to the vested balance
in the Deferred Compensation Account of the Participant determined as of the
date payments to the Beneficiary commence, plus:

 

o

(a)

An amount to be determined by the Committee.

 

 

 

x

(b)

No additional benefits.

 

Change in Control Event:

 

o

(a)

Participants may elect upon initial enrollment to have accounts distributed upon
a Change in Control Event.

 

 

 

o

(b)

A Change in Control shall not be a Qualifying Distribution Event.

 

 

 

x

(c)

A Change in Control shall be a mandatory Qualifying Distribution Event.

 

7.1                 Payment Options:  Any benefit payable under the Plan upon a
permitted Qualifying Distribution Event may be made to the Participant or his
Beneficiary (as applicable) in any of the following payment forms, as selected
by the Participant in the Participation Agreement:

 

(a)

Separation from Service

 

 

 

x

(i)

A lump sum.

 

 

 

 

 

o

(ii)

Annual installments over a term certain as elected by the Participant not to
exceed 10 years.

 

 

 

 

 

o

(iii)

A combination of both.

 

 

 

(b)

Death

 

 

 

 

 

x

(i)

A lump sum.

 

 

 

 

 

o

(ii)

Annual installments over a term certain as elected by the Participant not to
exceed 10 years.

 

 

 

 

 

o

(iii)

A combination of both.

 

 

 

(c)

Disability

 

 

 

 

 

x

(i)

A lump sum.

 

 

 

 

 

o

(ii)

Annual installments over a term certain as elected by the Participant not to
exceed 10 years.

 

12

--------------------------------------------------------------------------------


 

 

o

(iii)

A combination of both.

 

 

 

(d)

Change in Control Event

 

 

 

 

x

(i)

A lump sum.

 

 

 

 

 

o

(ii)

Annual installments over a term certain as elected by the Participant not to
exceed 10 years.

 

 

 

 

 

o

(iii)

A combination of both.

 

 

 

(e)

Distribution Date

 

 

 

 

x

(i)

A lump sum.

 

 

 

 

 

x

(ii)

Annual installments over a term certain as elected by the Participant not to
exceed 10 years.

 

 

 

 

 

x

(iii)

A combination of both.

 

10.1          Contractual Liability:  Liability for payments under the Plan
shall be the responsibility of the:

 

x

(a)

Company.

 

 

 

o

(b)

Employer or Participating Employer who employed the Participant when amounts
were deferred.

 

14.                 Amendment and Termination of Plan:  Notwithstanding any
provision in this Adoption Agreement or the Plan to the contrary,
Section          of the Plan shall be amended to read as provided in attached
Exhibit                       .

 

x

There are no amendments to the Plan.

 

17.9          Construction:  The provisions of the Plan shall be construed and
enforced according to the laws of the State of New Jersey, except to the extent
that such laws are superseded by ERISA and the applicable provisions of the
Code.

 

 

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
stated below.

 

 

AMICUS THERAPEUTICS, INC.

 

Name of Employer

 

 

 

By:

/s/ William D. Baird III

 

Authorized Person

 

Date:

July 1, 2014

 

This Plan is adopted by the following Participating Employers.

 

 

 

AMICUS THERAPEUTICS, INC.

 

Name of Employer

 

 

 

By:

/s/ William D. Baird III

 

Authorized Person

 

Date:

July 1, 2014

 

13

--------------------------------------------------------------------------------